652 N.W.2d 697 (2002)
Kathy KLEIN, Respondent,
v.
WAL-MART STORES, INC., and Insurance Company of State of Pennsylvania/AIG; Administered by Claims Management, Inc., Relators.
No. C8-02-1440.
Supreme Court of Minnesota.
October 29, 2002.
Christopher E. Sandquist, Gislason & Hunter, LLP, Mankato, for Relators.
David C. Wulff, Roseville, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 31, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
Is/ James H. Gilbert, Associate Justice